PER CURIAM.
Braxton Cummings appeals the district court’s grant of summary judgment in favor of his former employer, Shells, Inc., on his age discrimination claims brought under the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., and the Ohio Civil Rights Act, Ohio Revised Code Chapter 4112. Cummings argues that genuine issues of material fact exist as to whether Shells actually implemented a reduction in force, whether Cummings was replaced by a younger employee, and whether Shells’s allegations of his workplace misconduct were true.
Having heard oral argument and reviewed the record, the applicable law, and *966the parties’ briefs, we agree with the district court that Shells terminated Cummings as part of a reduction in force and that Cummings failed to present evidence that Shells singled him out for discharge based on his age, as required to establish a prima facie case of age discrimination. Accordingly, we affirm the district court’s judgment as stated in that court’s memorandum and order adopting the magistrate judge’s findings of fact and conclusions of law.